                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2
                                                               Katie M. Weber, Esq.
                                                          3    Nevada Bar No. 11736
                                                               SMITH LARSEN & WIXOM
                                                          4    Hills Center Business Park
                                                               1935 Village Center Circle
                                                          5
                                                               Las Vegas, Nevada 89134
                                                          6    Tel: (702) 252-5002
                                                               Fax: (702) 252-5006
                                                          7    Email: kfl@slwlaw.com
                                                                       kw@slwlaw.com
                                                          8
                                                               Attorneys for Plaintiff
                                                          9    JPMorgan Chase Bank, N.A.

                                                          10
                                                                                        UNITED STATES DISTRICT COURT
                                                          11
SMITH LARSEN & WIXOM




                                                          12                                    DISTRICT OF NEVADA
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13    JPMORGAN CHASE BANK, N.A.,                     CASE NO: 2:17-cv-00886-MMD-GWF
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                                                                                       Plaintiff,
                              ATTORNEYS




                                                          15
                                                                vs.                                            STIPULATION AND [PROPOSED]
                                                          16                                                   ORDER FOR DISMISSAL WITH
                                                                SATICOY BAY, LLC SERIES 7612 CRUZ              PREJUDICE OF DEFENDANT
                                                          17
                                                                BAY, a Nevada limited liability company;       SETONA HOMEOWNERS’
                                                          18    DESERT SHORES COMMUNITY                        ASSOCIATION ONLY
                                                                ASSOCIATION, a Nevada non-profit
                                                          19    corporation; EDEN F. KONISHI,
                                                          20
                                                                                       Defendants.
                                                          21

                                                          22          Plaintiff JPMorgan Chase Bank, N.A., and Defendant Desert Shores Community
                                                          23
                                                               Association (“Desert Shores”), by and through their respective counsel of record, hereby
                                                          24
                                                               stipulate and agree that Desert Shores shall be dismissed from this litigation WITH
                                                          25
                                                               PREJUDICE, with each party to bear its own costs and fees.
                                                          26

                                                          27   ...

                                                          28   ...


                                                                                                           1
                                                          1          This dismissal pertains to Desert Shores only and not to any other party.
                                                          2
                                                               Dated this 14th day of March, 2019            Dated this 14th day of March, 2019
                                                          3
                                                               SMITH LARSEN & WIXOM                          LEACH KERN GRUCHOW ANDERSON
                                                          4                                                  SONG
                                                          5
                                                               /s/ Katie M. Weber                            /s/ Ryan D. Hastings
                                                          6    Kent F. Larsen, Esq.                          Sean L. Anderson, Esq.
                                                               Nevada Bar No. 3463                           Nevada Bar No. 7259
                                                          7    Katie M. Weber, Esq.                          Ryan D. Hastings, Esq.
                                                               Nevada Bar No. 11736                          Nevada Bar No. 12394
                                                          8
                                                               1935 Village Center Circle                    2525 Box Canyon Dr.
                                                          9    Las Vegas, Nevada 89134                       Las Vegas, Nevada 89128
                                                               Attorneys for Plaintiff                       Attorneys for Defendant
                                                          10   JPMorgan Chase Bank, N.A.                     Desert Shores Community Association
                                                          11
SMITH LARSEN & WIXOM




                                                          12                                            ORDER
                       HILLS CENTER BUSINESS PARK




                                                                     IT IS SO ORDERED.
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                                                                                                                  ________________________________
                              ATTORNEYS




                                                          15                                                      UNITED STATES DISTRICT JUDGE

                                                          16                                                             March 14, 2019
                                                                                                                  DATE:__________________________
                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                            2
